COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00383-CV


T.M.                                                                APPELLANT

                                         V.

M.M.                                                                 APPELLEE

                                     ------------

           FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                      TRIAL COURT NO. 16-08106-211

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

       Appellant attempts to appeal the entry of a Final Protective Order by the

trial court. Appellant’s brief was due February 10, 2017. On March 7, 2017, we

notified appellant that his brief had not been filed as required by Texas Rule of

Appellate Procedure 38.6(a). See Tex. R. App. P. 38.6(a). We stated we could

dismiss the appeal for want of prosecution unless appellant or any party desiring

to continue this appeal filed with the court within ten days a response showing




       1
       See Tex. R. App. P. 47.4.
grounds for continuing the appeal. See Tex. R. App. P. 42.3. We have not

received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).


                                                  PER CURIAM

PANEL: SUDDERTH, KERR, and PITTMAN, JJ.

DELIVERED: April 6, 2017




                                    2